Citation Nr: 1708629	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  06-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for osteoma of the left frontal sinus.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2010, the Veteran and his spouse testified at a Central Office hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded this matter in June 2012.  The case has been returned to the Board for appellate review.

A claim for service connection for an eye condition was developed for appellate consideration and was previously remanded by the Board in June 2012.  An April 2016 rating decision granted service connection for dry eye syndrome.  The claim is no longer before the Board, as the grant of service connection for dry eye syndrome was a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran previously withdrew a claim for service connection for migraine headaches.  In a December 2016 brief, the Veteran's representative noted that the December 2015 VA examination relates the Veteran's headaches to service.  The representative's brief raises a claim to reopen the claim of entitlement to service connection for migraine headaches.  That claim is referred to the RO for appropriate development.  See also April 2016 supplemental statement of the case (RO requests that the Veteran complete a formal claim on this issue).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) 


FINDING OF FACT

Throughout the rating period, osteoma of the left frontal sinus has been manifested by forehead pain, post-nasal drip, and dizziness; such symptoms are contemplated by separately assigned ratings for sinusitis and vertigo.


CONCLUSION OF LAW

The criteria for a higher initial rating for osteoma of the left frontal sinus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6820 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, an October 2004 letter informed the Veteran of the evidence required to substantiate his service connection claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in June 2006 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

In March 2016, the RO sent the Veteran notice of the evidence necessary to substantiate a claim for individual unemployability.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records.  The Veteran was afforded VA examinations for osteoma of the left frontal sinus in December 2010 and December 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded an adequate examination as to the increased rating issue.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted which fully addressed the symptoms and manifestations of migraine headaches.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in July 2010.  At that hearing, testimony was presented on the issue of an increased rating for left frontal sinus osteoma.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Initial Rating for Osteoma of the Left Sinus

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A June 2006 Statement of the Case granted service connection for osteoma of the left frontal sinus.  A non-compensable rating was assigned from January 1, 2005, the day after the Veteran's discharge from service.

Osteoma of the left frontal sinus is rated according to Diagnostic Code 6820, which pertains to benign neoplasms of any part of the respiratory system.  Diagnostic Code 6820 indicates that disabilities should be evaluated using an appropriate respiratory analogy.  38 C.F.R. § 4.97, Diagnostic Code 6820.

The Veteran had a VA examination in December 2004.  The Veteran reported a history of a burning sensation of his nose and headaches.  He was diagnosed with an osteoma of the left frontal sinus.  

The Veteran had a VA examination in March 2008.  The Veteran reported that he had pain in his forehead, which traveled to his upper face and eyes.  The examiner noted that the bone was not currently infected.  The Veteran had not been hospitalized for his condition.  The Veteran reported episodes of sinusitis.  He reported that his episodes of sinusitis occurred three times a year for one week at a time.  He had headaches with his sinus episodes.  The Veteran reported trouble breathing through his nose, purulent discharge and hoarseness.  

The Veteran testified at a Board hearing in July 2010.  He testified that his symptoms included headaches, trouble with his equilibrium, post-nasal drip, and facial swelling.

A VA examination of the sinuses was completed in December 2010.  The Veteran reported occasional headaches but no other regional symptoms.  Physical examination revealed that there was no swelling or tenderness of the face.  The nose had patent airways, with no exudate or hyperemia.

The Veteran had a VA examination in December 2015.  The Veteran reported headaches that began in the frontal region in 2004 and had continued.  The examiner noted that a benign neoplasm was present.  The Veteran did not currently have any residual conditions or complications associated with the neoplasm.  He did not have any scars or loss of part of the nose.  There were no scars causing loss of part of one ala.  There was no loss of part of the nose causing disfigurement.  A CT scan noted an unchanged left one-centimeter frontal sinus osteoma.  The examiner indicated that the Veteran's headaches were not etiologically related to the Veteran's osteoma of the left frontal sinus.  

The Board finds that the criteria for a higher disability rating for osteoma of the left frontal sinus are not met.  The evidence reflects that the Veteran's osteoma is manifested by occasional head pain, loss of equilibrium, and nasal drip.  The Veteran's symptoms of dizziness, headache pain and nasal drip are contemplated under ratings that have already been assigned for his service-connected vertigo and sinusitis.  The evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2016).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.  A separate disability rating for the same symptoms that have been compensated under other diagnostic codes would violate the rule against pyramiding.  

The Board finds that a higher rating is not assignable under any other diagnostic criteria pertaining to the respiratory system.  The evidence also does not reflect that the Veteran has a deviated septum, loss of part of the nose or scars of the nose, laryngitis, laryngectomy, aphonia, stenosis of the larynx, or injuries to the pharynx. Therefore a compensable rating is not warranted under Diagnostic Codes 6502, 6504, 6515, 6516, 6518, 6519, 6520, or 6521.

For the foregoing reasons, the preponderance of the evidence is against the claim for a higher initial rating for osteoma of the left frontal sinus.  As the preponderance of the evidence is against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's osteoma of the left sinus.  The symptoms are contemplated by the rating criteria for respiratory disabilities.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial compensable disability rating for osteoma of the left sinus is denied.



REMAND

A December 2011 report of contact indicates that the Veteran contacted the RO to file a claim for individual unemployability.  In June 2012, the Board found that a claim for TDIU was raised, based upon evidence showing that the Veteran was unemployed.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991 ).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

Service connection is in effect for pes planus with heel spur syndrome; mood disorder; pseudofolliculitis barbae; right shoulder rotator cuff strain; tinnitus; anosmia; loss of taste; sinusitis; osteoarthritis of the left shoulder; multiple scars of the left foot; right shoulder scar; multiple scars of the right leg; soft tissue mass of the right middle finger; status post left little toe fracture; dry eye syndrome; vertigo; osteoma, left frontal sinus; multiple scars; carpal tunnel syndrome of both hands; right forearm scar; and tinea cruris and xerosis.  The percentage criteria of 38 C.F.R. § 4.16(a) have been met since December 20, 2010, the date on which the Veteran had a combined rating of at least 70 percent with one disability rated as 40 percent disabling.   

As noted above, the case was remanded in June 2012, in part, to obtain a VA examination.  In the remand, the Board noted that a VA opinion was necessary as to any impact the Veteran's service-connected disabilities had on his employability.  The AOJ was specifically requested to obtain an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that the Veteran's service-connected disabilities either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  If the examiner opined that the Veteran's service-connected disabilities did not cumulatively render him unemployable, the examiner was requested to suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  It does not appear from the record that this was accomplished.  On remand, the Veteran should be afforded a new VA examination following which the requested questions outlined above should be answered.  The Board also observes that concerning the TDIU claim, the Veteran has not completed the VA Form 21-8940 provided to him on remand.  He should be provided another copy of the form and requested to supply the requisite information.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, schedule the Veteran for an appropriate general medical examination regarding his claim for a TDIU.  The electronic claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

The examiner is asked to opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (pes planus with heel spur syndrome; mood disorder; pseudofolliculitis barbae; right shoulder rotator cuff strain; tinnitus; anosmia; loss of taste; sinusitis; osteoarthritis of the left shoulder; multiple scars of the left foot; right shoulder scar; multiple scars of the right leg; soft tissue mass of the right middle finger; status post left little toe fracture; dry eye syndrome; vertigo; osteoma, left frontal sinus; multiple scars; carpal tunnel syndrome of both hands; right forearm scar; and tinea cruris and xerosis).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner must also provide an opinion as to the functional impairment caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks. 

3.  Then, readjudicate the claim for a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


